     Case 8:19-cr-00061-JVS Document 407 Filed 01/25/21 Page 1 of 4 Page ID #:5946



 1   TRACY L. WILKISON
     Acting United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     JULIAN L. ANDRÉ (Cal. Bar No. 251120)
 4   Assistant United States Attorney
     Major Frauds Section
 5        1100 United States Courthouse
          312 North Spring Street
 6        Los Angeles, California 90012
          Telephone: (213) 894-6683
 7        Facsimile: (213) 894-6269
          Email:     Julian.L.Andre@usdoj.gov
 8
     BRETT A. SAGEL (Cal. Bar No. 243918)
 9   Assistant United States Attorney
          Ronald Reagan Federal Building
10        411 West Fourth Street, Suite 8000
          Santa Ana, California 92701
11        Telephone: (714) 338-3598
          Facsimile: (714) 338-3708
12        Email:      Brett.Sagel@usdoj.gov

13   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
14
                             UNITED STATES DISTRICT COURT
15
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
16
     UNITED STATES OF AMERICA,                No. SA CR 19-061-JVS
17
                Plaintiff,                    ORDER CONTINUING TRIAL DATE AND
18                                            FINDINGS REGARDING EXCLUDABLE TIME
                      v.                      PERIODS PURSUANT TO SPEEDY TRIAL
19                                            ACT
     MICHAEL JOHN AVENATTI,
20                                            CURRENT TRIAL DATE:
                Defendant.                      February 23, 2021 (Counts 1-10)
21
                                              CONTINUED TRIAL DATE:
22                                              July 13, 2021 (Counts 1-10)

23

24

25         The Court has read and considered the Ex Parte Application

26   Regarding (1) Continuance of Trial Date and (2) Findings of

27   Excludable Time Periods Pursuant to Speedy Trial Act, filed by the

28   government in this matter.       The Court has also considered Central
     Case 8:19-cr-00061-JVS Document 407 Filed 01/25/21 Page 2 of 4 Page ID #:5947



 1   District of California General Orders 20-02, 20-03, 20-05, 20-08, 20-

 2   09, 20-12, and 20-15, and Chief Judge Orders Nos. 20-042, 20-044, 20-

 3   097, 20-179, and 21-02 which address the ongoing public-health

 4   concerns relating to the COVID-19 pandemic.

 5         Given the grave public-health concerns discussed in the Court’s

 6   General Orders and the Chief Judge’s Orders, and given the facts set

 7   forth in the government’s Ex Parte Application (which the Court

 8   incorporates fully by reference), the ends of justice served by the

 9   continuance outweigh the best interest of the public and defendant in

10   a speedy trial.

11         The Court hereby finds that defendant’s filing on January 5,

12   2021 (CR 395), the statements made by the parties at the January 6,

13   2021, status conference, the applicable General Orders regarding

14   COVID-19, and the Court’s ruling on defendant’s motion to sever

15   Counts 1 to 10, which this Court incorporates by reference into this

16   Order, demonstrate facts that further support the Court’s continuance

17   of the trial date on Counts 1 to 10 of the Indictment in this matter,

18   and provides good cause for a finding of excludable time pursuant to

19   the Speedy Trial Act, 18 U.S.C. § 3161.

20          The Court further finds that: (i) the ends of justice served by

21   the continuances outweigh the best interest of the public and

22   defendant in a speedy trial; and (ii) failure to grant the

23   continuances would be likely to make a continuation of the

24   proceedings impossible, or result in a miscarriage of justice.

25         Failure to continue this case would also likely put parties,

26   witnesses, jurors, counsel, and court personnel at unnecessary risk.

27         The continuance is not based on congestion of the Court’s

28   calendar, lack of diligent preparation on the part of the attorneys

                                           2
     Case 8:19-cr-00061-JVS Document 407 Filed 01/25/21 Page 3 of 4 Page ID #:5948



 1   for the government or the defense, or failure on the part of the

 2   attorneys for the government to obtain available witnesses.

 3          Accordingly, the Court finds that there are facts that support a

 4   continuance of the trial date in this matter, and there is good cause

 5   for a finding of excludable time pursuant to the Speedy Trial Act, 18

 6   U.S.C. § 3161.

 7          THEREFORE, FOR GOOD CAUSE SHOWN:

 8          1.   The trial on Counts 1 to 10 of the Indictment in this

 9   matter is continued from February 23, 2021, to July 13, 2021, at 8:30

10   a.m.

11          2.   The Court also sets the following dates and deadlines with

12   respect to the trial on Counts 1 to 10 of the Indictment in this

13   matter:

14    Government Witness List Disclosure Deadline               June 14, 2021
15    Deadline to Disclose Jencks Act Materials and              June 14, 2021
      Witness Statements
16
      Final Pretrial Conference                                 June 28, 2021 at
17                                                              8:00 a.m.
18    Government Exhibit Disclosure Deadline                    July 6, 2021
19

20
            3.   With respect to Counts 1 to 10 of the Indictment, the time
21
     period of February 23, 2021, to July 13, 2021, inclusive, is excluded
22
     in computing the time within which the trial must commence, pursuant
23
     to 18 U.S.C. §§ 3161(h)(7)(A) and (h)(7)(B)(i).
24
            4.   Defendant shall appear in Courtroom 10C of the Ronald
25
     Reagan Federal Building and U.S. Courthouse, 411 West Fourth Street,
26
     Santa Ana, California on July 13, 2021, at 8:30 a.m.
27

28

                                           3
     Case 8:19-cr-00061-JVS Document 407 Filed 01/25/21 Page 4 of 4 Page ID #:5949



 1         5.    Nothing in this Order shall preclude a finding that other

 2   provisions of the Speedy Trial Act dictate that additional time

 3   periods are excluded from the period within which trial must

 4   commence.    Moreover, the same provisions and/or other provisions of

 5   the Speedy Trial Act may in the future authorize the exclusion of

 6   additional time periods from the period within which trial must

 7   commence.

 8         IT IS SO ORDERED.

 9
      January 25, 2021
10
      DATE                                     HONORABLE JAMES V. SELNA
11                                             UNITED STATES DISTRICT JUDGE
12   Presented by:
13        /s/ Julian L. André
      JULIAN L. ANDRÉ
14    BRETT A. SAGEL
      Assistant United States Attorneys
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           4
